Case 1:20-cv-03628-SAV Document 19-3   Filed 02/11/21   Page 1 of 13
                                                        Court No. 20-03628




                 EXHIBIT 2
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-3 Filed 02/11/21 Page 2 of 13
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-3 Filed 02/11/21 Page 3 of 13
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-3 Filed 02/11/21 Page 4 of 13
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-3 Filed 02/11/21 Page 5 of 13
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-3 Filed 02/11/21 Page 6 of 13
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-3 Filed 02/11/21 Page 7 of 13
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-3 Filed 02/11/21 Page 8 of 13
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-3 Filed 02/11/21 Page 9 of 13
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-3 Filed 02/11/21 Page 10 of 13
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-3 Filed 02/11/21 Page 11 of 13
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-3 Filed 02/11/21 Page 12 of 13
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-3 Filed 02/11/21 Page 13 of 13
